Case 2:12-cr-20052-SJM-MAR ECF No. 825, PageID.12242 Filed 07/22/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

  UNITED STATES OF AMERICA,
                                                  Case No. 2:12-cr-20052-6
               Plaintiff,
                                                  HONORABLE STEPHEN J. MURPHY, III
  v.

  D-6 TOBIAS JOHN PROGE,

               Defendant.
                                              /

                  ORDER DENYING DEFENDANT'S
        EMERGENCY MOTION FOR COMPASSIONATE RELEASE [814]

        In 2014, Defendant Tobias John Proge pleaded guilty to one count of conspiracy

 to distribute marijuana, five kilograms or more of cocaine, and one kilogram or more

 of heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(i), (b)(1)(A)(ii)(II), (b)(1)(D),

 and was sentenced to 120 months' imprisonment. ECF 265, 458. On June 25, 2020,

 Defendant filed an emergency motion for compassionate release pursuant to the First

 Step Act, 18 U.S.C. § 3582(c)(1), due to the COVID-19 pandemic. ECF 814.

        For compassionate release, Defendant must demonstrate that "extraordinary

 and compelling reasons" exist to warrant a reduction in sentence. 18 U.S.C.

 § 3582(c)(1)(A)(i). Section 1B1.13 of the Sentencing Guidelines provides some

 guidance about what constitutes "extraordinary and compelling reasons." U.S.S.G.

 § 1B1.13. Those reasons are classified into four categories: (1) Defendant's medical

 condition; (2) Defendant's age; (3) family circumstances; and (4) additional reasons

 "other than, or in combination with" reasons in the first three categories. Id. at cmt.

 n.1.


                                              1
Case 2:12-cr-20052-SJM-MAR ECF No. 825, PageID.12243 Filed 07/22/20 Page 2 of 3




       Here, Defendant has not demonstrated that extraordinary and compelling

 reasons exist to warrant his release. Defendant is a 36-year-old man with no relevant

 underlying health conditions—he argued only that the COVID-19 pandemic increases

 his stress and anxiety, which in turn lowers his immune system. See ECF 814, PgID

 12053; ECF 822-1 (under seal). As such, Defendant is not categorized as high risk.

 See   People   Who     Are   at   Increased   Risk    for   Severe   Illness,   CDC,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

 increased-risk.html.

       And even if Defendant's immune system is weakened, that alone is insufficient

 to warrant early release under the compassionate release standard. As a young man

 in his mid-30s, Defendant faces a significantly lesser risk from COVID-19 than older

 adults. See id. Compassionate release is proper "only upon a finding of numerous and

 severe medical conditions that place [Defendant] at a significantly higher risk for

 severe illness from COVID-19." United States v. Alzand, No. 18-cr-20703, 2020 WL

 2781824, at *3 (E.D. Mich. May 29, 2020) (collecting cases). Because Defendant does

 not face a high risk of severe illness from COIVD-19, the Court will deny the motion.

       Defendant also seemingly requested that the Court order that he be placed on

 home confinement for the remainder of his sentence. See ECF 814, PgID 12051–52.

 But following judgment, the specifics relating to how Defendant serves his sentence

 are out of the Court's jurisdiction and left to the Bureau of Prisons ("BOP"). See 18

 U.S.C. § 3624(c). And although the Coronavirus Aid, Relief, and Economic Security

 Act ("CARES Act") "lengthen[s] the maximum amount of time for which [the BOP] is




                                          2
Case 2:12-cr-20052-SJM-MAR ECF No. 825, PageID.12244 Filed 07/22/20 Page 3 of 3




 authorized to place a prisoner in home confinement" under § 3624(c)(2), it does not

 alter who has the authority to make that determination. CARES Act § 12003(b)(2)

 (enacted Mar. 27, 2020). Defendant's request is therefore not properly before the

 Court and should be directed to the BOP.

       The BOP is "increasing the placement of federal prisoners on home

 confinement" and is "identify[ing] the inmates most at risk from C[OVID]-19 and . . .

 'consider[ing] the totality of the circumstances for each individual inmate' in deciding

 whether home confinement is appropriate.'" ECF 819, PgID 12174–75 (quoting

 Memorandum for Director of Bureau Prisons, March 26, 2020, https://www.bop.gov/

 coronavirus/docs/bop_memo_home_confinement.pdf). And as the entity that has seen

 its inmates' behavior during their confinement firsthand and that is present in the

 prisons to see how the COVID-19 pandemic is progressing and affecting each facility

 on a day-to-day basis, the BOP is better situated to make those determinations.

       WHEREFORE, it is hereby ORDERED that Defendant's emergency motion

 for compassionate release [814] is DENIED.

       SO ORDERED.

                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
 Dated: July 22, 2020


 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on July 22, 2020, by electronic and/or ordinary mail.

                                         s/ David P. Parker
                                         Case Manager




                                            3
